Parker, J.
The appellants in this case, when it was reached in its order on the calendar, failed to appear and furnish papers on which it could be heard. The respondent appeared and submitted the case on her part, upon her printed brief, in accordance with the twenty-fifth rule of the court. The appellants have also failed since to submit points pursuant to the said rule.
The judgment must, therefore, be affirmed, of course. (Kelly v. McCormick, 28 N. Y. 323.)
All the judges concurring,
Judgment affirmed.